11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Prime Time Family                             * From the 350th District Court
Entertainment Center, Inc.,                     of Taylor County,
                                                Trial Court No. 10662-D.

Vs. No. 11-18-00241-CV                        * October 16, 2020

AXIS Insurance Company                        * Opinion by Bailey, C.J.
and Andrew Jencks,                              (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Prime Time Family
Entertainment Center, Inc.